Citation Nr: 1526068	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a collapsed lung, pneumothorax disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for post traumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,  Florida.  

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS) and determined that they now contain additional medical evidence subsequent to the July 2013 SOC.  Under the Honoring America's Veterans Act, submission of this evidence to the AOJ or to the Board constitutes a waiver of AOJ review for claims substantively appealed on or after February 2, 2013, unless review is specifically requested by the Veteran.  Given review has not specifically been requested, the Board will consider such evidence in the adjudication of this appeal.

The Veteran also raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  During a private medical examination the Veteran reported that he had "problems" when employed as a corrections officer, and the examiner stated the Veteran cannot maintain employment in a competitive work environment due to us PTSD.  See April 2014 Private Medical Examination PTSD Questionnaire and Report.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the claim for TDIU is part of the claim for a higher PTSD rating and as such, a determination must also be made with respect to this claim.  

The issues of hypertension, to include as secondary to PTSD, an initial disability rating in excess of 10 percent for PTSD, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to be present during active military service, was not shown within one year after discharge, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  Tinnitus was not shown to be present during active military service, was not shown within one year after discharge, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  A collapsed lung, or pneumothorax disability, was not shown to be present during active military service, was not shown within one year after discharge, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.

3.  A collapsed lung, or pneumothorax disability, was not incurred in or aggravated by active military service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2009, prior to the initial unfavorable adjudications in June and August 2011.  This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Throughout the adjudication process the AOJ has associated the Veteran's VA and private treatment records with the claims file.  The Veteran's service treatment records (STRs) are on file and the Veteran's VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in October 2010 regarding his hearing loss and tinnitus claims.  The examination's opinion is adequate as a physical examination was performed and opinions provided which are supported by rationale.  Based on the foregoing, the Board finds the report, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's hearing loss and tinnitus claims for service connection.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA has not provided an VA examination regarding the Veteran's collapsed lung, pneumothorax disability, claim.  

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) does not conflict with 38 C.F.R. § 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a Veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

In this case, the Veteran has not been provided a VA examination regarding his collapsed lung, pneumothorax disability, because there is no evidence establishing the Veteran suffered an event, injury or disease in service associated with his subsequent collapsed lung, thus no examination is required under 38 C.F.R. § 3.159(c)(4)(i).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

A.  Service Connection, Generally

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service, generally one year, must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  
      
If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), to include hearing loss and tinnitus, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  The evidence of record establishes that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  A veteran is competent to testify about in-service and post-service symptoms of tinnitus, because tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board finds the Veteran competent and credible in his testimony regarding current symptoms of tinnitus.  The Veteran further alleges in-service noise exposure to gun and artillery fire.  The Veteran's DD Form 214 confirms that he served as an infantryman, and thus the Board finds the Veteran's active duty service is consistent with noise exposure, and that the Veteran was exposed to acoustic trauma during service.  38 U.S.C.A. § 1154(a).  With in service events and current disabilities established, the Board must focus on determining whether a nexus exists between the Veteran's current hearing loss and tinnitus disabilities and in-service ear stressors.

The Veteran's March 1970 enlistment report of medical examination contains an audiological report demonstrating normal hearing.  See 38 C.F.R. § 3.385.  The audiological report in box seventy-one, the "audiometer" box of the report of medical examination, has auditory thresholds of 5, 5, 5, and 15 in the right ear, and 0, 5, 5, 15 in the left ear, at the 500, 1000, 2000, and 4000 frequencies.  Thus, the audiological report shows normal hearing on or about the Veteran's enlistment.  See 38 C.F.R. § 3.385.

Parenthetically, prior to November 1967 service department audiological results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  All reports discussed in this analysis were gathered under the ISO standard.

There are no service treatment records addressing the Veteran's ears or hearing after induction until his separation in December 1971.  In the Veteran's separation report of medical history he reported having had ear, nose, or throat trouble, but described that trouble as occasional earaches, with no symptoms at present.  Hearing loss or tinnitus symptoms were not noted.  The clinical evaluation on the Veteran's report of medical examination reported the Veteran's ears as normal, and the auditory thresholds were reported as 10, 10, 10, and 25 in the right ear, and 0, 5, 5, 5 in the left ear, at the 500, 1000, 2000, and 4000 frequencies.  Thus, the audiological report shows normal hearing, that is, no disability, on or about the Veteran's separation from the military in December 1971, with no reports of tinnitus.  See 38 C.F.R. § 3.385.

The Veteran does not contend, and the medical evidence of record fails to show, that hearing loss or tinnitus manifested within the first post service year or manifested during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.  The Veteran's July 2009 claim does not state onset dates for his hearing loss and tinnitus.  The Veteran's hearing acuity was normal when measured during service, with no reports of tinnitus.  At an October 2010 examination, the Veteran reported the onset of his tinnitus as thirty years ago, or 1980, approximately ten years after he separated from the service.  The Board has no medical evidence from the time immediately following the Veteran's discharge from the service from which to determine if the Veteran suffered from hearing loss or tinnitus.  Further, neither the Veteran, nor anyone else, has made lay statements to the effect that he suffered from hearing loss or tinnitus during that time.  Additionally, the Board notes that the Veteran was involved in claims for VA educational benefits as early as March 1972, within four months of the Veteran being discharged from the service, but was not at that time pursuing claims for, or treatment of, hearing loss or tinnitus.  With no evidence of hearing loss or tinnitus between the Veteran's separation examination and one year after service, presumptive service connection and service connection based on continuity of symptomatology are not applicable.

Despite presumptive and continuity of symptomatology being inapplicable, the Veteran can still establish direct service connection by establishing nexus.  The Veteran has, through his claims, implied that his in-service noise exposure caused his current bilateral hearing loss and tinnitus.  While the Veteran is competent to testify to lay observable facts, such as the onset or persistence of symptoms, he is not competent to opine as to a causal relationship between his in-service noise exposure and his bilateral hearing loss and tinnitus, as such a determination requires medical expertise regarding the inner workings of the ears.  See Jandreau, 492 F.3d at 1377.  Therefore, while the Board acknowledges the Veteran's argument regarding the association between in-service trauma and his current bilateral hearing loss and tinnitus, the Board does not find that evidence probative because the Veteran is not competent to offer that medical opinion.  

In contrast, the October 2010 medical examiner is competent to offer a medical opinion about a possible nexus between the Veteran's current hearing loss and tinnitus, and the ear trauma experienced during service.  The examiner was asked if the Veteran's bilateral hearing loss and tinnitus were at least as likely (50/50 probability or more) due to or a result of noise exposure in service.  The examiner opined that the Veteran's hearing was normal upon discharge and that there is not a sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner went on to state that though the Institute of Medicine has not ruled out delayed onset hearing loss entirely because the required longitudinal animal and human studies to do so have not been done, the current knowledge of acoustic trauma supports instantaneous, or rapid development of, hearing loss, not delayed onset.  The examiner concluded that the Veteran's hearing loss is less likely than not caused by or a result of the noise trauma he experienced in the service.  

Regarding tinnitus, the examiner stated that while the etiology of the Veteran's tinnitus cannot be determined without resorting to speculation, the examiner opined that the Veteran's tinnitus is less likely than not the result of noise trauma in the Army.  As rationale for this opinion the examiner relied on the statements by the Veteran that his onset was thirty years ago, or 1980, approximately ten years after the Veteran left service.  

In reaching these nexus opinions, the examiner reviewed the Veteran's claims file, to include his service treatment records, VA medical records, private medical records, and also examined the Veteran.  The examiner noted that the Veteran's hearing was normal upon exiting the service, with no complaints of tinnitus.  

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between both the Veteran's bilateral hearing loss and tinnitus, and his active duty military service.  As explained above, medical evidence is generally necessary to establish a nexus, and in this case the Veteran has not provided the lay evidence which can serve as its substitute.  That is, the Veteran has not testified to hearing loss or tinnitus manifestation within a year of service, continuous symptomatology, or offered an explanation for the lack of evidence demonstrating the claimed disabilities.  The most probative evidence is the October 2010 examiner's negative opinions on a nexus between the Veteran's hearing loss, tinnitus, and his in-service acoustic trauma, as well as the almost forty year time differential between the Veteran leaving the service and pursuing claims related to hearing loss and tinnitus.  Because the nexus between current hearing loss and tinnitus and service has not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.

C.  Collapsed Lung, Pneumothorax Disability

The Veteran contends that he is entitled to service connection for his collapsed lung, pneumothorax disability.  The Veteran's initial claim associated this condition with Agent Orange, and a subsequent statement by the Veteran's spouse in March 2014 also stated that she and the Veteran believe the collapsed lung was a result of Agent Orange.

Under 38 C.F.R. § 3.309(e) certain diseases associated with exposure to certain herbicide agents shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service.  A collapsed lung, or pneumothorax disability, is not listed as one of the disabilities subject to the presumption.  

Though the Veteran's initial claim focused the argument on the herbicide based presumptive service connection theory, "[t]he determination to not establish a presumption of service connection, based on exposure to herbicides . . . does not in any way preclude VA from granting service connection for [pulmonary sarcoma, or congestive heart failure, or renal failure]."  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed.Reg. 81332-01, 81332.  Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  The Board, thus, now examines the appellant's other means of establishing service-connection.

The Board has reviewed the Veteran's service treatment records and found no evidence of diagnosis of, or treatment for, a collapsed lung, pneumothorax disability, or other closely related conditions.  In fact, the Veteran's report of medical history upon discharge from the service stated the Veteran's health was "excellent[,]" and noted only occasional earaches as well as an occurrence of malaria.  Specifically, the Veteran did not identify any shortness of breath, pain or pressure in his chest, or chronic cough.  The Veteran's report of medical examination did not note any health issues with the Veteran, and specifically said the Veteran's lung ands and chest were normal.   

Further, the Board also finds no evidence of record of this disability occurring within one year of military discharge, being chronic, or demonstrating continuous symptomatology as required under 38 C.F.R. § 3.309(a) or § 3.303(b).  The Board, therefore, need not even reach the issue of whether the identified disability is entitled to the in-service presumption under 38 C.F.R. § 3.309(a).  

The Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service incurrence or aggravation of a collapsed lung, or pneumothorax disability.  The Board also finds that the preponderance of the evidence is against a finding the Veteran had a chronic collapsed lung or pneumothorax disability within a year of service, or continuous symptomatology associated with a collapsed lung or pneumothorax disability.  The most probative evidence are the Veteran's service treatment records, and the Veteran not providing evidence supporting theories alternative to Agent Orange causation.  Because the in-service incurrence or aggravation requirements have not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for bilateral hearing loss, is denied.

Entitlement to service connection for tinnitus, is denied.

Entitlement to service connection for a collapsed lung, pneumothorax disability, is denied.  


REMAND

The Veteran claims he is entitled to service connection for hypertension, to include as secondary to PTSD, as well as an initial rating in excess of 10 percent for PTSD, and also a TDIU rating due to service-connected disabilities.  

In June 2011 the Veteran received an examination to determine whether it was at least as likely as not the Veteran's hypertension is due to the Veteran's PTSD.  The examiner's opinion stated that the Veteran's hypertension was not caused by or a result of the Veteran's military service, and provided as rationale that there is no history of the patient being diagnosed and treated for hypertension in the service.  From the rationale provided by the examiner the Board does not have sufficient medical evidence to make a decision on the claim, specifically as it regards secondary service-connection to PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner's opinion addressed direct service connection but did not adequately address the Veteran's hypertension being service-connected secondary to PTSD.  Therefore, a new examination is warranted under McLendon.  

The Veteran has provided the Board with a private assessment of his PTSD disability by a licensed psychologist.  This assessment is dated June of 2014.  The private examination provides an assessment which states the Veteran's GAF score is fifty, and that this GAF score should be related back to July of 2009, the date of the Veteran's claim.  This assessment conflicts with the existing assessment of a VA examiner completed in April 2011.

The documentation provided for the private assessment states the psychologist reviewed the Veteran's claims file, VA records, and that she conducted a mental status examination.  The Board notes that the psychologist appears to reside in Indiana, where the Veteran's legal representation resides, while the Veteran resides in Florida.  It is therefore unclear to the Board if the mental status examination interview provided by the psychologist was in person with the Veteran, or by other means.  Additionally, it is not entirely clear from the record whether the private psychologist provided, or is providing ongoing treatment for the Veteran, and thus there are other documentation or treatment records on which the psychologist based her opinion which should necessarily be made part of the Veteran's claims file.  Finally, the private examiner did not address the conflicting April 2011 VA examiner's opinion in her assessment.  

Regarding TDIU, in her April 2014 assessment of the Veteran the psychologist states that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his PTSD, and reported that the Veteran reported "problems" when he was employed as a corrections officer.  However, the Veteran's TDIU claim necessarily depends on the outcome of his PTSD claim, and therefore is "inextricably intertwined" and must also be remanded.  See Harris v. Derwinski, 1 Veteran. App. 180 (1991).  

The Board notes, however, that in the Veteran's June 2011 hypertension examination, the cause of the Veteran's 1991 retirement was listed as "eligible by age or duration of work."  Further, the Veteran reports being employed in at least one additional occupation after leaving the police force.  

The RO should provide the Veteran with notice of how to substantiate a claim for TDIU pursuant to the Veterans Claims Assistance Act, and request that he complete a TDIU claim form.  

The most recent VA treatment records in the virtual claims file are dated June 7, 2011.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain VA treatment records from June 7, 2011, to present, and associate them with the claims folder or the Veteran's electronic VA folders.  

3.  Request that the Veteran provide or authorize the release of any medical records pertaining to his hypertension, PTSD, and TDIU claims, specifically any records not already associated with the claims file which relate to the Veteran's treatments or examinations with the private psychologist which assessed him in April 2014.  Provided that the Veteran supplies the necessary authorizations, attempt to obtain the records.  

Regardless of if there are additional specific records related to the Veteran's treatment or examinations with the April 2014 private psychologist, the psychologist should be asked (a) whether the mental status examination interview was in person or by other means, (b) to note any past dates when the examiner was the treating psychologist for the Veteran, and (c) to address the VA April 2011 examination opinion in an addendum to her April 2014 assessment.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain that they do not exist, or further efforts to obtain them would be futile, the Veteran must be notified and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given the opportunity to respond.  

4.  Thereafter, schedule the Veteran for an examination pertaining to his hypertension, to include as secondary to PTSD, claim.  The Veteran should be afforded a medical opinion on the etiology of his hypertension, specifically whether it is derivative of the Veteran's service-connected PTSD.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's service-connected PTSD in terms of whether it is either caused by or is permanently aggravated by PTSD, beyond its normal progression.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Upon completion of the above requested development, conduct any other development that is deemed warranted, and adjudicate the Veteran's claims - to include any entitlement to TDIU.  If the benefits sought on appeal are denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


